DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 29, 2021 has been entered.

Summary
Receipt of Applicant’s remarks and amended claims filed on December 29, 2021 is acknowledged. Claims 23-28 and 30-31 are pending in this application. Claim 23 has been amended. Claim 29 is cancelled. 

Withdrawn Objections/Rejections
Claim Objections
The objection to claims 24-27 and 29-31 as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims has been withdrawn in view of Applicant’s amendment to incorporate the limitations of claim 29 into claim 23.  
Claim Rejections - 35 USC § 102
The rejection of claims 23 and 28 under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cohn et al. (US 5,711,958) has been withdrawn in view of Applicant’s amendment claim 23 to incorporate the limitations of claim 29.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art is that of Cohn et al. (US 5,711,958). Cohn discloses a method of reducing adhesions associated with post-operative surgery.  The method of comprises administering or affixing a polymeric composition comprising chain-extended poly(hydroxy-carboxylic acid)/poly(oxyalkylene). ABA triblocks to a site in the body which has been subjected to trauma (abstract). 
The A is a polymeric unit derived from an aliphatic -hydroxy carboxylic acid or related ester, for example lactic acid or a related aliphatic hydrocarboxylic acid or ester, for example caprolactone. The B block is generally hydroxy or amine terminated poly(oxyalkylene) blocks, for example poly(ethylene oxide). 
The A block is up to about 200 or more monomeric units, preferably 4 to 50 units (column 4, lines 43-44). 
Cohn does not teach, suggest, or motivate the skilled artisan to link a polysaccharide, boswellic acid, or a side chain to the polymeric backbone.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.